Title: From George Washington to Peter Scull, 4 April 1779
From: Washington, George
To: Scull, Peter


Sir
Head Quarters Middle Brook 4th April 1779.
Inclosed you have the Arrangements of eight of the Pennsylvania and the two Rhode Island Regiments compleated, except as to the Feild Officers of the former; and as some of those concerned in disputes of Rank are absent, I must request that the Commissions of the Captains and Subs may be made out and sent forward—without waiting for those of the Feild Officers. The 4th 8th and 11th Pennsylvania Regiments being detached, I have not been able to procure their arrangements. The returns now transmitted differ widely from those sent up by the Board, but as they have undergone very minute scrutinies by the parties concerned, and most of those who had claims have had opportunities of preferring them, I imagine the lists as they now stand will give pretty general satisfaction. To shew that the present arrangement of Rhode Island is agreeable I forward Genl sullivans and Colo. Greene’s letters. I am &.
